Exhibit 10.1

 

SALES AGREEMENT

 

THIS SALES AGREEMENT (this “Agreement”) is made and entered into this 28th day
of November, 2018 (the “Effective Date”), between DUKE ENERGY One, Inc., a
Delaware corporation (“Buyer”) and WORKHORSE GROUP, INC., a Nevada corporation
(“Seller”).

 

STATEMENT OF PURPOSE

 

WHEREAS, Seller owns 615,000 Panasonic model 18650 battery cells (the “Goods”);

 

WHEREAS, Buyer desires to purchase the Goods from Seller, and Seller desires to
sell the Goods to Buyer, all in accordance with the terms and provisions of this
Agreement; and

 

WHEREAS, Buyer and Seller desire that either party may, at a future date,
exercise a put or call on the Goods in accordance with the terms and conditions
of this Agreement.

 

NOW, THEREFORE, in consideration of the aforesaid Statement of Purpose, the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby, intending to be legally bound, agree as follows:

 

1. Sales of Goods. Seller shall sell the Goods to Buyer. All orders for the
Goods shall be evidenced by a written purchase order issued to Seller by Buyer
and accepted by Seller in writing.

 

2. Price of Goods. Unless otherwise provided in this Agreement, the aggregate
price for all the Goods shall not exceed $1,340,700.00 (One Million Three
Hundred Forty Thousand Seven Hundred Dollars), with a unit price for each item
of the Goods (i.e., for each battery cell) sold to Buyer not to exceed $2.18
(Two Dollars and Eighty-Eight Cents). These prices are inclusive of all
applicable taxes and fees (including without limitation sales and use taxes and
fees to release any lien on the Goods), which taxes and fees shall be borne by
Seller

 

3. Delivery of Goods. All Goods shall be tendered by Seller F.O.B. Seller’s
facility in Loveland, Ohio, where title to the Goods shall pass to Buyer.

 

4. Payment for Goods. Buyer shall pay Seller for Goods ordered by Buyer under
this Agreement by wire transfer in immediately available funds to Seller’s
account on or before November 29, 2018. Title and risk of loss shall pass to
Buyer simultaneously with Buyer’s receipt of payment.

 

5. Warranty. Seller represents and warrants that: (a) Seller shall deliver good,
exclusive and marketable title to the Goods free and clear of all liens,
security interests, claims, and encumbrances; (b) the Goods shall be free from
defects in design, materials and workmanship and shall comply with all final
written descriptions, specifications, drawings and representations, including
those specified in the Agreement; (c) no federal, state, local or foreign
statute, law, rule, regulation or order will be violated in selling or
delivering of the Goods. Seller shall promptly repair or replace, Buyer’s
election, all Goods that do not comply with this warranty. Whenever any unit of
Goods is sent to Seller’s premises for repair, refurbishment, or any other
purpose related to Seller’s provision of warranty Services, or otherwise stored
at Seller’s premises, title to such property shall at all times remain with
Buyer and such property shall not be subject to any lien, security interest or
other claim asserted by any creditor of Seller. Seller shall clearly mark such
property to show that it is owned by Buyer. Seller shall bear the risk of loss
or damage to such property while it is on Seller’s premises.

 



 

 

 

6. Seller’s Call Option. Buyer hereby grants Seller the right and option (the
“Call Option”), at any time prior to May 1, 2019, to require Buyer to sell the
Goods (or such portion of the Goods as Buyer owns on the date of receipt of
Seller’s call option notice), at a price per battery cell equal to (but in no
event less than) $2.18 (Two Dollars and Eighty-Eight Cents). Seller may exercise
the Call Option by delivering an irrevocable written notice to Buyer of its
intention prior to the Call Option expiration date set forth above. Upon receipt
of such a notice, Buyer shall be obligated to transfer title to the Goods to
Seller.

 

7. Buyer’s Put Option. Seller hereby grants Buyer the right and option (the “Put
Option”), at any time prior to May 1, 2019, to require Seller to purchase the
Goods (or such portion of the Goods as Buyer owns on the date of receipt of
Buyer’s put option notice), at a price per battery cell equal to (but in no
event less than) $2.18 (Two Dollars and Eighty-Eight Cents). Buyer may exercise
the Put Option by delivering an irrevocable written notice to Seller of its
intention prior to the Put Option expiration date set forth above. Upon receipt
of such a notice and Buyer’s invoice, Seller shall be obligated to purchase the
Goods from Buyer.

 

8. Payment for Goods upon Option Exercise. Following Seller’s or Buyer’s
exercise of the Call or Put Option, as the case may be, the Seller shall
promptly, but in no even later than 5 business days following receipt by the
applicable party of the applicable option notice, submit its invoice to Buyer,
which invoice shall set forth the number of units of Goods being sold to Seller,
the price per unit therefor, and specifying a payment date no later than 90 days
following Seller’s receipt of said invoice. The price per unit and aggregate
price of the Goods sold pursuant to the Call Option or the Put Option shall be
exclusive of all applicable taxes and transaction fees, which shall be the
responsibility of Seller.

 

9. No Warranties. Any purchase and sale of the Goods pursuant to the exercise of
the Put Option or Call Option shall be on an “as is” basis with all faults,
conditions and nonconformities. The Seller represents and covenants that it has
been given, and will have had at the time of any eventual option exercise, the
opportunity to review and inspect the Goods prior to the sale and that it has
satisfied itself to the condition of the Goods. Buyer will make no
representations or warranties, either express or implied, relating to the Goods
whatsoever. The only warranties, if any, with respect to each Good purchased
hereunder are solely made by the original manufacturer thereof with all such
limitations and qualifications as such manufacturer may have imposed on such
warranties. SELLER EXPRESSLY ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT, IN
CONNECTION WITH ANY EVENTUAL EXERCISE OF THE OPTIONS, BUYER HAS NOT MADE, DOES
NOT MAKE AND WILL NOT MAKE ANY EXPRESS OR IMPLIED WARRANTIES AS TO ANY MATTER
WHATSOEVER, INCLUDING WITHOUT LIMITATION THE CONDITION OF THE PRODUCTS, THEIR
MERCHANTABILITY OR THEIR FITNESS FOR ANY PARTICULAR PURPOSE, ALL OF WHICH ARE
HEREBY EXPRESSLY DISCLAIMED.

 

10. Certain Rights of Buyer. In consideration of Buyer’s purchase of the Goods
and the other terms and conditions of this Agreement, Seller shall, for a period
of three years following the effective date of this Agreement, facilitate and
support Buyer’s development of charging infrastructure, vehicle and/or battery
leasing, and distributed energy resources (including battery storage and micro
grids) solutions for Seller and Seller’s actual and prospective customers, and
shall facilitate and support introductions of Buyer to such customers for the
purpose of marketing such solutions; provided, that Seller shall not in any way
facilitate or support third-party marketing efforts of such solutions, including
without limitation introducing such third parties to their actual and
prospective customers, without first obtaining Buyer’s prior written consent at
Buyer’s sole discretion.

 



Page 2 of 5



 

 

11. Term and Termination. The term of this Agreement shall commence on the
Effective Date and shall continue for a period of one year thereafter.
Notwithstanding the foregoing, the respective obligations of the parties with
respect to Buyer’s purchase of the Goods, or with respect to any eventual
exercise of a Call Option or Put Option, prior to the expiration of this
Agreement shall not terminate until such obligations are fulfilled or waived
pursuant to this Agreement and such expiration or early termination shall not
limit or otherwise affect any rights that have accrued to either party,
including without limitation right to payment of all monies owed, prior to such
expiration or early termination.

 

12. Release and Indemnification. SELLER HEREBY RELEASES BUYER, AND BUYER IS
HEREBY RELEASED FROM ANY AND ALL LIABILITY FOR CLAIMS OF ANY KIND BY SELLER,
WHETHER BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY),
UNDER ANY WARRANTY OR OTHERWISE, FOR ANY LOSS OR DAMAGE ARISING OUT OF OR
RELATED TO THE SALE AND PURCHASE OF THE PRODUCTS, INCLUDING WITHOUT LIMITATION,
CLAIMS OF LOST PROFITS, LOSS OF USE, INCREASED COST OF CAPITAL, REPLACEMENT
COSTS, CLAIMS OF CUSTOMERS, OR FOR ANY OTHER CONSEQUENTIAL, EXEMPLARY, INDIRECT,
SPECIAL OR INCIDENTAL LOSS OR DAMAGE. Seller shall indemnify, defend and hold
Buyer, its affiliates and their respective officers, directors and employees
harmless from and against any claims, demands, losses, suits, judgments, damages
and expenses (including reasonable attorneys’ fees) relating to or arising out
of the Seller’s actions with the Goods, including without limitation the resale,
use, operation, possession or maintenance of, or the failure to use, operate,
maintain or secure, the Goods, on or after the date of delivery of the Goods.

 

13. Assignment. This Agreement shall not be assigned by either party without the
prior written consent of the other, provided however, Buyer may assign this
agreement to any affiliate of Buyer without such prior consent. Any attempted
assignment in contravention of this Agreement shall be null and void ab initio.

 

14. Non-Waiver. No waiver by any party of any breach by another party of any
provision hereof shall be deemed to be a waiver of any other breach thereof or
as a waiver of any such or other provision of this Agreement.

 

15. Applicable Law. This Agreement is made and executed with the intention that
the construction, interpretation and validity hereof shall be determined in
accordance with and governed by the laws of the State of North Carolina, except
that the North Carolina conflict of law provisions shall not be invoked in order
to apply the laws of any other state or jurisdiction.

 

16. Dispute Resolution. The parties shall attempt to resolve any claims,
disputes and other controversies arising out of or relating to this Agreement
(collectively, “Disputes”) promptly by negotiation between individuals who have
authority to settle the Dispute and who are at a higher level of management than
the persons with direct responsibility for administration of this Agreement. All
negotiations pursuant to this section are to be deemed confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. If the Dispute has not been resolved by negotiation within
sixty (60) days of the disputing party’s notice, then either party may initiate
litigation. VENUE FOR ANY SUCH ACTION SHALL LIE EXCLUSIVELY IN THE APPROPRIATE
STATE OR FEDERAL COURTS IN AND FOR THE STATE OF NORTH CAROLINA. SELLER AND BUYER
AGREE TO RELINQUISH AND WAIVE THEIR RIGHTS TO A TRIAL BY JURY IN ANY ACTION
BROUGHT HEREUNDER.

 



Page 3 of 5



 

 

17. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

18. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all prior or contemporaneous oral or written agreements and understandings with
respect to the subject matter hereof. All exhibits to this Agreement are hereby
incorporated herein by reference. No purchase order delivered by Buyer under
this Agreement shall modify or supplement the terms and provisions of this
Agreement, the parties acknowledging and agreeing that any different or
supplemental terms contained therein are contained therein solely for the
convenience of Buyer so that Buyer may use its standard purchase orders and
shall have no effect whatsoever on this Agreement and shall be treated as if
they do not exist. This Agreement may not be changed or modified orally or by
any such purchase order, but only by an instrument in writing signed by the
parties hereto which instrument unequivocally states that it is an amendment to
this Agreement.

 

19. Severability. If any provision of this Agreement is declared invalid or
unenforceable as a matter of law, such invalidity or unenforceability shall not
affect or impair the validity or enforceability of any other provision of this
Agreement or the remainder of this Agreement as a whole.

 

20. Survival. Sections 9 through 10 and 12 through 24, inclusive, shall survive
the expiration or early termination (with or without cause) of this Agreement.

 

21. Notices. Any written notice or demand under this Agreement shall be given to
a party by mailing such notice certified mail, return receipt requested, with
proper postage affixed at the address set forth for such party on the signature
page of this Agreement or at such other address as that party may provide in
writing from time to time pursuant to this Section 21. Such notice or demand so
mailed shall be effective when actually received by the intended party, but in
no event more than 5 business days after transmittal.

 

22. No publication. Seller shall not use Buyer’s name or the fact that Seller is
purchasing Goods or services from Buyer in any press releases, media statements
or public communications or otherwise publicize this Agreement without Buyer’s
prior written consent. Seller shall not use Buyer’s (including its subsidiaries
and affiliates) name, logos, trademarks, service marks, trade names or trade
secrets in any way without Buyer’s prior written consent, and Buyer shall not be
deemed to have granted Seller a license of, or granted Seller any rights in, any
of the foregoing by entering into this Agreement.

 

23. Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed an original hereof.

 

[Signature Page Follows]

 

Page 4 of 5



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives, as of the date first above written.

 

  DUKE ENERGY ONE, INC.       By: /s/ Doug Esamann     Name: Doug Esamann    
Title: Executive Vice President, Customer Solutions

 

  Address: c/o EVP Customer Solutions     550 S. Tryon     Charlotte, NC  28202

 

  WORKHORSE GROUP INC.       By: /s/ Stephen S. Burns     Name: Stephen S. Burns
    Title:   Chief Executive Officer

 

  Address:   c/o Chief Executive Officer     100 Commerce Drive     Loveland,
OH  45140

 



Page 5 of 5



